NOT RECOMMENDED FOR PUBLICATION
                               File Name: 05a0975n.06
                              Filed: December 14, 2005

                                           No. 04-4152

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )
v.                                                     )   ON APPEAL FROM THE UNITED
                                                       )   STATES DISTRICT COURT FOR
                                                       )   THE NORTHERN DISTRICT OF
JAMES WILLIAMS, JR.,                                   )   OHIO
                                                       )
       Defendant-Appellee.                             )


Before: SILER and SUTTON, Circuit Judges; SHARP, District Judge.*

       SILER, Circuit Judge. Defendant James Williams pled guilty to possession of a firearm by

a convicted felon in violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court granted

Williams a downward departure from the Guidelines range, imposing a sentence of 24 months. The

United States appeals the downward departure. We AFFIRM.

                                     BACKGROUND

       In 2001, Williams, a convicted felon, was stopped for a traffic violation in Youngstown,

Ohio, when an officer noticed a handgun in the vehicle. He was later indicted on one count of being

a felon in possession of a firearm in violation of § 922(g)(1). The plea agreement stated that

Williams’s base offense level was 20, he was entitled to a three-level downward departure for



       *
        The Honorable Allen Sharp, United States District Judge for the Northern District of
Indiana, sitting by designation.
No. 04-4152
United States v. Williams

acceptance of responsibility, the prosecution would not seek an upward departure, and Williams was

“not to seek a downward departure from the applicable sentencing guidelines.” With a base offense

level of 17 and a criminal history category of V, Williams’s sentencing range was 46-57 months.

       At the sentencing hearing in 2003, the district court departed downward four levels from the

Guidelines criminal history range, resulting in a sentence of 24 months. After an appeal by the

prosecution challenging the downward departure, we remanded the case for resentencing, finding

that the district court failed to notify the parties prior to sentencing that it was contemplating a

downward departure. See United States v. Williams, 97 Fed. Appx. 613 (6th Cir. 2004). At the

resentencing hearing in 2004, this time with notice to the parties that it was considering a downward

departure, the court again imposed a sentence of 24 months accompanied by a statement of reasons.

This sentence, unlike the previous one, was based upon a two-level departure in the offense level

and a two-level departure in the criminal history category.

                                          DISCUSSION

       We review a district court’s departure from the recommended Guidelines sentence under an

abuse of discretion standard. United States v. Cole, 359 F.3d 420, 429 (6th Cir. 2004). However,

following the decision in United States v. Booker,543 U.S. 220 (2005), the sentence imposed by the

district court must be reasonable. United States v. Jackson, 408 F.3d 301, 304 (6th Cir. 2005). In

order for an appellate court to effectively review the reasonableness of the sentence, there must be

an adequate explanation of the district court’s reasons for imposing the sentence.

       “In our view, Booker requires an acknowledgment of the defendant’s applicable Guidelines

range as well as a discussion of the reasonableness of a variation from that range. Further. . . the

                                                -2-
No. 04-4152
United States v. Williams

district court must consider the advisory provisions of the Guidelines and the other factors identified

in 18 U.S.C. § 3553(a).” Id. at 305. A mere list of characteristics of the defendant considered at

sentencing by the district court, “without any accompanying analysis, is insufficient to justify the

sentence imposed, as it renders our reasonableness review impossible.” Id. Accordingly, an

“articulation of the reasons the district court reached the sentence ultimately imposed” is necessary

“to enable this court to engage in a meaningful reasonableness review.” Id.

       Ultimately, in Jackson, the sentence was inadequate because the district court failed to

reference the applicable Guidelines provisions and failed to explain, beyond a list of the defendant’s

characteristics it considered, the reasons for the particular sentence imposed. Id. Moreover, the

district court in that case relied on numerous factors upon which the Guidelines explicitly prohibit

or discourage reliance. Id. at 303-05.

       In this case, the district court began its opinion by acknowledging that the applicable

Guidelines range, as set out in the plea bargain, called for a sentence of imprisonment of 46-57

months. The court articulated the specific reasons that supported its decision to grant a downward

departure in this instance. With regard to the two-level reduction in offense level, it noted that this

was “outside of the heartland of the typical felon in possession case” for two reasons. First,

Williams had been charged with no serious criminal conduct since 1991. Second, Williams was

carrying the weapon under extenuating circumstances. As the court noted, Williams had “received

threats” from the relatives and friends of a man he shot in self defense in 2000 as that man had

attempted to rob Williams. The district court reasoned, “While this is not a defense or an excuse for

the crime, it is a mitigating factor not adequately taken into consideration in formulating the

                                                 -3-
No. 04-4152
United States v. Williams

Guidelines. This fact pattern appears to be one contemplated by [USSG] § 5K2.11, which permits

a departure in cases where a defendant commits a crime in order to avoid a perceived greater harm.”

Regarding the two-level reduction in criminal history level, the court justified its decision by

pointing to USSG § 4A1.3. Noting that most of Williams’s criminal history points stemmed from

conduct that occurred in 1990 and 1991, the court determined that “Criminal History Category V

overrepresented the seriousness of Williams’ criminal history and the likelihood of his committing

additional offenses.”

       The district court clearly followed the framework erected in Jackson for appropriate

sentencing analysis. The district court explicitly relied on the factors identified as appropriate by

the Jackson court and evidenced little, if any, reliance upon those factors deemed inappropriate.1

In fact, the court principally relied upon factors listed in § 3553(a). In addition, the district court

expressly relied upon two policy statements issued by the Sentencing Commission. See USSG §§

4A1.3 (authorizing a downward departure “[i]f reliable information indicates that the defendant’s

criminal history category substantially over-represents the seriousness of the defendant’s criminal

history or the likelihood that the defendant will commit other crimes”), 5K2.11 (where “a defendant

may commit a crime in order to avoid a perceived greater harm. . . a reduced sentence may be

appropriate”). As § 3553(a)(5) indicates, a “pertinent policy statement” is a valid factor to be

considered in imposing a sentence. In contrast to the facts in Jackson, the district court in this case




       1
        Although the district court referred in passing to Williams’s family responsibilities (a
disfavored factor under § 5H1.6) and his good conduct in prison during the sentencing proceedings,
these were not the primary bases on which the downward departure rested.

                                                 -4-
No. 04-4152
United States v. Williams

considered the applicable Guidelines range and provided a detailed analysis relying upon relevant

factors to justify its decision. Therefore, the district court conducted an appropriate analysis and we,

as an appellate court, are able to engage in meaningful appellate review.2

       Now turning to the reasonableness of the decision to depart, upon review of the record, the

Guidelines range, and the justifications set forth by the district court, we cannot conclude that the

departure was unreasonable.

       AFFIRMED.




       2
          See also United States v. Briceno, 136 Fed. Appx. 856, 858-59 (6th Cir. 2005), where the
district court granted a six-level downward departure based on the unique circumstances surrounding
Briceno’s acquisition and possession of the firearm; his family responsibilities; his compliance with
pretrial monitoring; and the length of time that had passed since his prior felony offense.

                                                 -5-